William Penn Bancorp, Inc. 8150 Route 13 Levittown, PA 19057 April 1, 2011 Mr. Michael Seaman Special Counsel Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:William Penn Bancorp, Inc. Annual Report on Form 10-K for the fiscal year ended June 30, 2010 Quarterly Report on Form 10-Q for the quarters ended September 30, 2010 and December 31, 2010 Filed September 28, 2010, November 15, 2010 and February 22, 2011 File No. 000-53172 Dear Mr. Seaman, The following information is being provided in response to your letter dated March18, 2011.For your convenience, each comment is reproduced below followed by our response. Form 10-K for the fiscal year ended June 30, 2010 Item 1. Business Regulation, page 22 1. You may not qualify this section by reference to the applicable laws and regulations.In future filings please eliminate the qualification and indicate that all material information is discussed. In future filings, the last two sentences in the first paragraph of the Regulation section will be deleted and replaced with the following: “Set forth below is a description of the material provisions of the federal banking laws that relate to the operation of William Penn Bank and William Penn Bancorp.” Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Stock Market Information, page 2 of 2010 Annual Report 2. We note your disclosure that your ability to pay dividends to stockholders is, to some extent, dependent upon the dividends you receive from the Bank which is subject to “certain regulatory restrictions on the payment of dividends.”In future filings please Mr. Michael Seaman Special Counsel April 1, 2011 Page 2 state in greater detail the regulatory restrictions that limit the Bank’s payment of dividends. In future filings, the last sentence of “Stock Market Information” will be revised to read as follows: “The Company’s ability to pay dividends to stockholders is, to some extent, dependent upon the dividends it receives from the Bank which may not pay dividends in excess of calendar year earnings plus retained earnings for the prior two years without prior regulatory approval.” Director Independence, page 7 of Definitive Proxy Statement on Schedule 14A 3. Tell us the material terms and conditions of the transactions pursuant to which the company paid commissions to William B. Parry & Son, Ltd, of which Director Parry is president.Also quantify the dollar amount of commissions paid by the company to William B. Parry & Son, Ltd. during the fiscal year ended June 30, 2010.Also provide us with your analysis regarding whether disclosure is required pursuant to Item 404 of Regulation S-K. Director Blake Parry is the President of William B. Parry & Son, Ltd, an insurance agency which acts as an agent to provide various insurance coverages for our Bank.The policies are underwritten with several different insurance carriers.Mr. Parry’s agency provided insurance coverage for our Institution for many years before he became a director of William Penn Bank, FSB, William Penn Bancorp, Inc., and William Penn MHC.In connection with our payment of premiums to the insurance carriers, the William B. Parry & Son, Ltd agency receives commissions.The amount of commissions paid to William B. Parry & Son, Ltd. for the fiscal year ended June 30, 2010 was $10,754.00.This amount is significantly less than the $120,000 requirement for disclosure in Item 404 of Regulation S-K, and is not deemed material enough to impair Mr. Parry’s independence under the rules of the Nasdaq Stock Market. Form 10-Q for the quarter ended December 31, 2010 Financial Statements, page 3 Note 7 - Loans Receivable, page 10 4. On page 14, we note your $4,250,000 investment in impaired loans with specific reserves of $920,000.We also note your disclosure on page 16 stating that you had $7,514,000 in impaired loans with specific reserves of $997,000.Please reconcile the information included on pages 14 and 16. The inconsistency of our reporting of impaired loans on pages 14 and 16 of Form 10-Q was an error.The $4,250,000 reported on page 14 is the sum of $1,249,000 representing the balances of six loans collectively secured by ten residential properties and made to entities owned by the same persons. It also includes the $3,001,000 balance of the loan secured by land Mr. Michael Seaman Special Counsel April 1, 2011 Page 3 in Wildwood, NJ and subject to the comments in item 6 of your letter dated March 18, 2011.The $920,000 of specific reserves shown on page 14 is attributable to the loans described above. On page 16, the $7,514,000 of impaired loans includes those described in the prior paragraph as well as a $264,000 severely delinquent loan secured by commercial real estate and a $3,000,000 participating interest in a loan secured by three office buildings which has been current on its payments.Management is including the $3,000,000 participation with our impaired loans because of concern about the vacancy in the newest of the three buildings. The additional $77,000 of specific reserves reported on page 16 are attributable to the loans reported as impaired on that page. Following is a revised table as it should have been presented on page 14. December 31, 2010 (Dollar amounts in thousands) Unpaid Average Recorded Principal Related Recorded Investment Balance Allowance Investment With no related allowance recorded: 1-4 Family $
